Citation Nr: 1455211	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2002, from December 2003 to March 2005 and from March 2010 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The Board remanded the claim in September 2013 and February 2014 for further evidentiary development.  Thereafter, the RO continued the denial of the claim as reflected in the September 2014 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's current low back disability is not caused by or related to active military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in March 2010 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a back disability.  He was informed of his and VA's respective duties for obtaining evidence.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, a VA medical opinion dated in February 2011, a VA examination report dated in September 2013 with a March 2014 addendum, a September 2014 independent medical opinion, a buddy statement, lay statements from the Veteran and a transcript of the June 2011 Board hearing.

The September 2013 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis with respect to the Veteran's low back disability.  She provided a clear explanation based on the medical evidence of record and general medical knowledge with respect to whether the Veteran's current low back disability is etiologically related to active military service.  However, the Board determined that the examiner did not address the Veteran's lay statements and a buddy statement with respect to the onset of back pain in service with continuous symptoms since service.  The examiner provided an addendum opinion in March 2014; however, she reiterated her prior opinion without discussing the lay statements.  The Appeals Management Center (AMC) obtained an independent medical opinion that addresses the Veteran's lay statements, the buddy statement and medical evidence of record.  The independent medical expert provided an explanation for her opinion based on all of the relevant evidence of record and general medical principles.  In light of the foregoing, the Board finds that the September 2014 independent medical opinion is adequate for adjudication purposes.  

This issue was previously remanded in September 2013 in order to provide the Veteran with a VA examination and opinion to consider the lay statements of the Veteran as to continuity of symptoms since discharge from service.  The Veteran was provided with a VA examination in September 2013.  The examiner's explanation in support of her opinion only discussed the medical record and did not address the Veteran's lay statements or the statements provided by a service member who served with the Veteran.  The Board remanded the claim in February 2014 to obtain another opinion from the VA examiner who conducted the September 2013 VA examination.  A March 2014 addendum opinion indicates that the examiner's opinion was unchanged based on the objective data, as well as, the service member statement that notes the Veteran reported back pain after returning home from Iraq.  The AMC obtained an independent medical opinion in September 2014.  The examiner addressed the lay statements from the Veteran and fellow service member with respect to continuity of symptoms since discharge from service.  Accordingly, the Board finds that there has been substantial compliance with the September 2013 and February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

The Veteran claims that his current low back disability is related to his active military service between December 2003 and March 2005.  He contends that he began to experience pain in his lower back when he returned from Iraq.  The Veteran asserts that his back disorder is from driving five ton dump trucks on poor and lumpy terrain and carrying heavy equipment on his back.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has that disability.  A VA examiner in September 2013 diagnosed the Veteran with L4-L5 moderate disk protrusion with bilateral facet and ligamentum flavum hypertrophy with mild to moderate spinal stenosis, based on an October 2009 MRI.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for symptoms of a low back disability during active duty service.  Specifically, the Veteran denied having any back pain during his deployment or currently having back pain in a February 2005 post-deployment health assessment.  A February 2005 medical assessment documented that the Veteran's overall health was the same as compared to his last medical assessment or physical examination.  He also did not report any back problems regarding whether he suffered from any injury or illness while on active duty for which he did not seek medical care.  

The first evidence of complaints of low back pain was in April 2006.  The Veteran sought treatment for ongoing low back pain.  There was no indication in the treatment record with respect to the onset of the low back pain.  The Veteran reported in a June 2006 post-deployment health reassessment form that he had back pain related to an injury that occurred during his deployment.  The first diagnosis of a low back disorder was in October 2009.

The Board recognizes that the Veteran contends that he has had a continuity of back pain since active military service.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a) . Walker, 708 F.3d at 1339) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  L4-L5 moderate disc protrusion across the ventral aspect of the thecal sac and spinal stenosis are not considered a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology in lieu of medical nexus.

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current low back disabilities and his active service.  In this regard, a September 2014 independent medical opinion determined that the Veteran's current low back disability is less likely than not related to his active military service.  The physician documented that she reviewed the Veteran's electronic claims folder and she carefully considered the lay statements of record.  She found it persuasive that there were no findings or treatment in service, the initial post-deployment assessment was negative, the annual certificate in November 2006 was negative and the VA examination in May 2007 was negative.  The physician also determined that the May 2007 VA examination indicated a normal back examination and this suggests that the Veteran's claimed back disability is related to, consistent with and nexus to his normal and natural aging process.  She also explained that the evidence of record to include the MRI report demonstrates progressive clinical characteristics consistent with a normal aging process.  The Board has determined that the medical opinion is highly persuasive and probative as the examiner reviewed the record and provided a clear explanation for her opinion based on the evidence of record and medical expertise.  The Board also finds it probative that the record does not contain any medical opinion from a medical professional indicating that the Veteran's current low back disorder is related to active military service.

The Board acknowledges that the Veteran provided a lay opinion that his low back disorder is related to his active military service and that his continuous low back pain since active military service is related to his current low back disorder. 
Lay persons can provide an account of observable symptoms, such as low back pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  

In this case, a diagnosis of a back disability cannot be made by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The current diagnosis of L4-L5 moderate disc protrusion across the ventral aspect of the thecal sac and spinal stenosis was based on interpretation of symptoms, and clinical and diagnostic tests, to include X-rays and an MRI, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of the back and the relationship of a diagnosis or symptom to service is not competent evidence.  The opinion provided by the medical professional in September 2014 outweighs the Veteran's opinion as to the cause of his symptoms and whether there is a relationship between his symptoms of back pain, the current diagnosis of a back disorder and active military service.

In conclusion, the probative medical opinion provides evidence against the claim that his current low back disability is related to active military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a low back disability and service connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


